360 So.2d 906 (1978)
Joe Ann LARNED
v.
Wayne P. PARKER, Registrar of the Bureau of Vital Statistics, et al.
No. 9252.
Court of Appeal of Louisiana, Fourth Circuit.
June 13, 1978.
J. Michael Cumberland, Badeaux, Discon, Cumberland & Barbier, New Orleans, for plaintiff-appellee.
H. M. Westholz, Jr., New Orleans, for defendant-appellant.
Robert E. Winn, J. David Forsyth, Sessions, Fishman, Rosenson, Snellings & Boisfontaine, New Orleans, for Adoptive Couples Together, Inc., et al., amici curiae.
Herman L. Lawson, Mansfield, for North Louisiana Adoptive Parents Org., Inc., amicus curiae.
Before SAMUEL, REDMANN and STOULIG, JJ.
REDMANN, Judge.
Petitioner, adopted in 1935, obtained a court order to inspect her original birth certificate, alleged to be sealed and in respondent's possession. Respondent appeals, arguing the meaning and retroactivity of La.R.S. 40:81 A[1] as amended by La. Acts 1977 No. 659.
We affirm without reaching respondent's argument. R.S. 40:81 A, as was every one of its forebears beginning with Acts 1938 No. 428 § 10, is inapplicable to adoptions prior to July 27, 1938 (the effective date of the 1938 Act).
Applicable alone are R.S. 40:75 and 76,[2] derived from Acts 1940 No. 269, which for *907 the first time authorized new birth certificates and sealing of the original certificates for persons adopted before the 1938 Act. Pre-1938 statutes made no provision whatsoever for concealing adoptions from the adopted person or either parents. Even the "files and records of such proceedings" in Juvenile Court (itself held to then have no jurisdiction in adoption cases, Succession of Dyer, 1936, 184 La. 251, 166 So. 68) under Acts 1932 No. 46, § 7, under which petitioner was adopted, are closed only to strangers, and
shall be open to inspection only by parties in interest, or their attorneys, but the act of adoption [signed by the biological parent or parents or custodian] together with the order of approval thereof shall be filed and recorded in the office of the recorder of deeds in the parish where said judgment of approval was rendered.
Petitioner's own act of adoption is recorded in the conveyance records, and is open to the public, but it is signed not by her biological parent or parents but by the representative of Memorial Mercy Home.
If, indeed, petitioner's original birth certificate has been sealed, it was because her adoptive parents utilized the 1940 Act, now R.S. 40:75, to obtain a new certificate and have the old one sealed.
R.S. 40:76 provides, for persons adopted prior to the 1938 Act, whose previously open birth records have been later placed in a sealed package under § 75, "This package shall be opened only by order of a court of record." We cannot attribute to this rule any purpose beyond a shielding from the prying eyes of idle curiosity-seekers, as the history of statutes in pari materia shows was their purpose; see Chambers v. Parker, La.App. 4th Cir. 1977, 349 So.2d 424, writ refused 351 So.2d 170.
Affirmed.
NOTES
[1]  § 81. Record of Adoption decrees

A. Whenever a final decree of adoption shall be entered, the clerk of court shall forward, on a form supplied by the office of family services of the Department of Health and Human Resources, his certificate of the decree to the state registrar who shall make a new certificate of live birth of the person adopted, in the new name if the name has been changed in the decree. If the child is adopted by a single person and the surname of the child is changed, the word "adopted" shall be written on the new birth certificate. The state registrar shall seal and file the original certificate of birth with the certificate of the decree. This sealed package may be opened only on the order of a competent court either upon its own motion, or upon the demand of the adopted child or the adoptive parent, or the state registrar, for compelling reasons and only to the extent necessary to satisfy such compelling necessity.
[2]  § 75. Record of adoptions prior to July 27, 1938

When any person, who adopted prior to July 27, 1938, any person born in Louisiana, by observing the legal requirements for adoption in Louisiana existing at the time of the adoption, presents the original or a certified copy of the birth certificate of the adopted person and a certified copy of a final judgment decreeing the adoption or the notarial act of adoption, in accordance with the legal requirements existing on the date of the judgment or act of adoption, the state registrar shall make a record showing:
(1) the date of birth of the person adopted;
(2) the new name of the person adopted, if his name was changed in accordance with law; and
(3) the names and addresses of the adoptive parents.
§ 76. Certified copy of record for adoptive parents; filing of adoption records.
Upon completion of the record provided for in the previous Section, the state registrar shall issue to the adoptive parents a certified copy of the record and shall place the original birth certificate and the copy of the judgment or the copy of the act of adoption in a sealed package and shall file the package in its archives. This package shall be opened only by order of a court of record.